COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER TO REINSTATE

Appellate case name:      Felicia Yvonne Polk v. The State of Texas

Appellate case number:    01-12-00895-CR

Trial court case number: 1264461

Trial court:              263rd District Court of Harris County

        On May 9, 2013, we abated this appeal and remanded this case to the trial court to
determine whether appellant, Felicia Yvonne Polk, wished to prosecute the appeal and, if so, to
resolve the question of representation on appeal. At a hearing held on May 28, appellant affirmed
her desire to prosecute this appeal. On June 12, 2013, appellant’s appointed trial counsel, Jerome
Godinich, Jr. filed a letter with this Court stating that he had been appointed to represent
appellant in this appeal and intended to file a brief in the appeal within 30 days of June 10, 2013,
the date of the letter. Accordingly, we REINSTATE this case on the Court’s active docket.

        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a). No extensions will be granted. Appellee’s brief, if any, is
ORDERED to be filed no later than 30 days from the date that appellant’s brief is filed. See TEX.
R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court


Date: August 16, 2013